Exhibit 10.1

 

FIRST AMENDMENT TO OFFICE LEASE AND ASSIGNMENT

AND ASSUMPTION OF LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into as of
the 20th day of September, 2016, by and between BARTON OAKS OFFICE CENTER, LLC,
a Delaware limited liability company (“Landlord”), AEGLEA DEVELOPMENT COMPANY,
INC., a Delaware corporation (“Assignor”) and AEGLEA BIOTHERAPEUTICS, INC., a
Delaware corporation (“Assignee”).

WHEREAS, Landlord and Assignor entered into that certain Office Lease dated
November 24, 2014 (the “Lease”), whereby Assignor currently leases approximately
5,771 square feet of space (the “Current Premises”), known as Suite 250, located
on the second (2nd) floor of the building known as Barton Oaks Plaza One,
located at 901 Mopac Expressway South, Austin, Texas 78746 (the “Building”), as
more particularly described therein;

WHEREAS, Assignor desires to lease from Landlord additional space on the second
(2nd) floor of the Building containing approximately 4,377 square feet of space
known as Suite 270, as shown on Schedule 1 attached hereto (the “Expansion
Space”);

WHEREAS, Assignor desires to assign all of its right, title and interest in the
Lease to Assignee, and Assignee desires to accept and assume the same;

WHEREAS, the Term of the Lease is currently scheduled to expire on December 31,
2017, and Assignor desires to extend the Term of the Lease for a period of three
(3) years such that it will now expire on December 31, 2020;

WHEREAS, subject to the terms and conditions set forth below, Landlord has
agreed to consent to the assignment of the Lease to Assignee and lease the
Expansion Space to Assignor and extend the Term of the Lease such that it will
expire on December 31, 2020, subject to and upon the terms and conditions
hereinafter stated; and

WHEREAS, Landlord, Assignor and Assignee desire to amend the Lease to reflect
their agreements as to the terms and conditions governing the assignment of the
Lease and Assignee’s lease of the Expansion Space and the extension of the Term
of the Lease.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord, Assignor and Assignee hereby
agree as follows:

1. Assignment. Effective as of the date of this Amendment, Assignor assigns all
of its right, title and interest in the Lease and the security deposit paid by
Assignor to Assignee. Assignee hereby accepts, and assumes and agrees to make
all payments and to perform all other obligations of the tenant under the Lease,
as amended hereby. Assignee hereby agrees that it remains liable for all
obligations of the tenant under the Lease, both before and after the effective
date of the assignment. Landlord hereby consents to such assignment upon the
terms and conditions set forth herein. The consent granted herein shall in no
event be construed as consent to any further assignment. Assignee shall make no
further assignment or sublease of the Premises, or any part thereof, nor shall
Assignee mortgage, pledge or hypothecate the Lease, without Landlord’s prior
written consent, except as otherwise expressly provided in the Lease. Effective
as of the date of

1

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

this Amendment, each reference contained in the Lease and this Amendment to
“Tenant” shall mean Assignee.

2. Term. The Term of the Lease is hereby extended for a period of three (3)
years and will now expire on December 31, 2020 (the “Extended Expiration Date”),
unless sooner terminated in accordance with the terms of the Lease.

3. Premises.

(a) Effective as of the Expansion Date (defined below), Landlord shall lease the
Expansion Space to Tenant and Tenant shall lease the Expansion Space from
Landlord, and the “Premises”, as defined in the Lease and used hereinafter,
shall mean, collectively, the Current Premises and the Expansion Space, for a
total area of approximately 10,148 square feet of space. Accordingly, effective
as of the Expansion Date, the “Rentable Square Footage of the Premises”, as
defined in the Lease, shall be amended to mean 10,148 square feet. The Expansion
Space shall be subject to all the terms and conditions of the Lease except as
expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions that were
granted with respect to the Current Premises unless such concessions are
expressly provided for herein with respect to the Expansion Space. Effective as
of the Expansion Date, Exhibit A-1 to the Lease Agreement shall be deleted in
its entirety and Schedule 2 attached hereto shall be substituted in lieu
thereof. Notwithstanding the foregoing, however, in the event Landlord fails to
complete Landlord’s Work in the Current Premises by the date that is four (4)
weeks after the Expansion Date (the “Outside Completion Date”) for any reason
other than delays caused by Tenant, then as Tenant’s sole and exclusive remedy,
then Base Rent with respect to the Expansion Space only shall abate one day for
each day after the Outside Completion Date that Landlord fails to complete
Landlord’s Work in the Current Premises; provided, however, such abatement shall
be in proportion to the Rentable Square Footage of the Current Premises that
Tenant is not able to occupy. For example, if Tenant is able to occupy 80% of
the Rentable Square Footage of the Current Premises even though Landlord’s Work
therein is not complete, Tenant shall be entitled to an abatement of 20% of the
Base Rent applicable to the Expansion Space. Further, the Outside Completion
Date shall be extended by one (1) day for each day Landlord’s Work in the
Current Premises is delayed due to delays caused by Tenant.

(b) As used herein, the “Expansion Date” means the earlier to occur of (i) the
date the Landlord’s Work (as defined in Schedule 3 attached hereto) in the
Expansion Space has been substantially completed, as such date is determined
pursuant to the Work Letter attached hereto as Schedule 3, and (ii) the date
Tenant begins conducting business from any portion of the Expansion Space.
Subject to Paragraph 2(d) below, Force Majeure and Delays (as defined in
Schedule 3) incurred by Landlord, Landlord shall use good faith and reasonable
efforts to cause the Expansion Date to occur on or before December 1, 2016.

(c) Tenant may take possession of the Expansion Space approximately two (2)
weeks prior to the Expansion Date for the purpose of installing furniture,
fixtures, equipment, and other personal property of Tenant in the Expansion
Space. Such possession shall be subject to all of the terms and conditions of
the Lease, as amended hereby, except that Tenant shall not be required to pay
Base Rent or the OE Payment for the Expansion Space during the period of time
prior to the Expansion Date. Tenant shall, however, be liable for the cost of
any above Building

2

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

standard services (e.g. after-hours HVAC) that are provided to Tenant in the
Expansion Space during the period of Tenant’s possession prior to the Expansion
Date.

(d) Tenant acknowledges that the Expansion Space is currently occupied by a
third party tenant, and that, in connection with this Amendment, Landlord is
negotiating a termination of such third party tenant’s lease of the Expansion
Space. If Landlord is delayed in its ability to deliver possession of all or any
portion of the Expansion Space to Tenant due to the holding over or failure of
the current occupant to vacate any portion of the Expansion Space or for any
other reason beyond Landlord’s reasonable control, this Amendment shall not be
void or voidable or otherwise affected, Tenant shall have no claim for damages
against Landlord, and Landlord shall deliver possession of the Expansion Space
to Tenant following the termination of such third party tenant’s lease of the
Expansion Space and vacation of the Expansion Space by the such third party
tenant in the condition required herein. Notwithstanding the foregoing, however,
if the current tenant occupying the Expansion Space has not vacated the
Expansion Space by January 1, 2017, then Tenant shall have the right to nullify
this Amendment by delivering written notice thereof to Landlord at any time
until the date the current tenant occupying the Expansion Space has vacated the
Expansion Space and prior to December 31, 2017, in which event, this Amendment
shall be null and void and of no force or effect, and the Term of the Lease
shall expire on December 31, 2017.

4. Base Rent.

(a) From and after the date hereof and continuing through December 31, 2017, in
addition to the Base Rent payable for the Expansion Space, as applicable, Tenant
shall continue to pay Base Rent with respect to the Current Premises in
accordance with the terms of the Lease. Commencing on January 1, 2018 and
continuing through the Extended Expiration Date, in addition to the Base Rent
payable for the Expansion Space, Tenant shall pay Base Rent for the Current
Premises as follows:

 

Period

Annual Rate

Per Square Foot

Monthly Base Rent

1/1/18 – Expansion Month 24

$27.81

$13,374.29

Expansion Months 25 – 36

$28.64

$13,773.45

Expansion Months 37 – 48

$29.50

$14,187.04

Expansion Months 49 – 12/31/20*

$30.39

$14,615.06

*If applicable. All such Base Rent shall be payable in accordance with the terms
of the Lease.

3

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

(b) Commencing on the Expansion Date, in addition to the Base Rent payable for
the Current Premises, Tenant shall pay Base Rent with respect to the Expansion
Space as follows:

 

Period

Annual Rate

Per Square Foot

Monthly Base Rent

Expansion Month 1

$0.00

$0.00

Expansion Months 2 – 12

$27.00

$9,848.25

Expansion Months 13 – 24

$27.81

$10,143.70

Expansion Months 25 – 36

$28.64

$10,446.44

Expansion Months 37 – 48

$29.50

$10,760.13

Expansion Months 49 – 12/31/20*

$30.39

$11,084.75

*If applicable. All such Base Rent shall be payable in accordance with the terms
of the Lease. As used herein, the term “Expansion Month” means a period of time
commencing on the same numeric day as the Expansion Date and ending on (but not
including) the day in the next calendar month that is the same numeric date as
the Expansion Date; provided that if the Expansion Date does not occur on the
first day of a calendar month, then the second (2nd) Expansion Month shall be
extended to end on the last day of the second (2nd) full calendar month
following the Expansion Date, Tenant shall pay Base Rent for the Expansion Space
during the resulting partial calendar month at the same rate payable during the
second (2nd) Expansion Month (prorated based on the number of days in such
partial calendar month), and the succeeding Expansion Months shall commence on
the first day of each calendar month thereafter.

5. Operating Expenses. During the Term of the Lease, as extended hereby,
including Expansion Month 1, Tenant shall continue to pay the OE Payment in
accordance with the terms of the Lease; provided, however, effective as of the
Expansion Date, Tenant’s Pro Rata Share as defined in the Lease shall be amended
to mean 10.21%.

6. Acceptance of Premises. TENANT ACKNOWLEDGES THAT TENANT CURRENTLY OCCUPIES
THE CURRENT PREMISES AND, SUBJECT TO THE LANDLORD’S OBLIGATIONS SET FORTH IN THE
WORK LETTER ATTACHED HERETO AS SCHEDULE 3, ANY DEFECTS IN THE LANDLORD’S WORK
(AS DEFINED IN SCHEDULE 3 ATTACHED HERETO) WHICH TENANT NOTIFIES LANDLORD WITHIN
180 DAYS AFTER THE EXPANSION DATE AND LANDLORD’S MAINTENANCE AND REPAIR
OBLIGATIONS AS SET FORTH IN THE LEASE, TENANT HEREBY ACCEPTS THE CURRENT
PREMISES, THE EXPANSION SPACE, AND THE BUILDING (INCLUDING THE SUITABILITY OF
THE CURRENT PREMISES AND EXPANSION SPACE FOR THE PERMITTED USE) IN ITS “AS IS”
CONDITION WITH ANY AND ALL FAULTS AND LATENT OR PATENT DEFECTS AND WITHOUT
RELYING UPON ANY REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) OF LANDLORD OR
ANY REPRESENTATIVE OF LANDLORD, EXCEPT FOR ANY EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE LEASE. EXCEPT FOR ANY EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE LEASE, LANDLORD HAS NOT MADE AND DOES NOT HEREBY
MAKE AND HEREBY SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR

4

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

CHARACTER WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE BUILDING
(INCLUDING WITHOUT LIMITATION THE CURRENT PREMISES AND THE EXPANSION SPACE) AND
ITS CONDITION (INCLUDING WITHOUT LIMITATION ANY REPRESENTATION OR WARRANTY
REGARDING QUALITY OF CONSTRUCTION, STATE OF REPAIR, WORKMANSHIP,
MERCHANTABILITY, HABITABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE) AND TENANT HAS NOT RELIED ON ANY SUCH REPRESENTATIONS OR WARRANTIES.
Landlord shall not be required to provide any improvement allowance or, except
as expressly set forth on Schedule 3 attached hereto, perform any leasehold
improvements in connection with this Amendment.

7. Security Deposit. The parties acknowledge and agree that Tenant has, prior to
the date hereof, delivered to Landlord an amount equal to $53,756.86, as a
security deposit, of which sum, Landlord has returned $17,918.95 to Tenant
pursuant to Paragraph 6 of the Lease, and, accordingly, Landlord is presently
holding an amount equal to $35,837.91 as a security deposit. The Security
Deposit under the Lease is hereby increased from $35,837.97 to $39,213.56.
Tenant shall pay Landlord the amount of the increase of $3,375.65 simultaneously
with its execution and delivery of this Amendment. Notwithstanding anything to
the contrary set forth in the Lease (including without limitation, Paragraph 6
of the Lease), in no event shall the Security Deposit be reduced during the
remaining Term of the Lease.

8. Right of First Offer.

(a) Tenant shall have a right of first offer (the “Right of First Offer”) with
respect to the rentable space located on the second (2nd) floor of the Building
which is contiguous to the Premises, as amended hereby (the “Offer Space”). The
Offer Space is known as Suite 220 (which is currently vacant) and Suite 280.
Tenant’s Right of First Offer shall be exercised as follows: at any time after
Landlord has determined that the existing tenant in the Offer Space will not
extend or renew the term of its lease for the Offer Space (but prior to offering
such Offer Space to a party other than the existing tenant), Landlord shall
provide written notice to Tenant (the “Offer Notice”) of the terms under which
Landlord is prepared to lease the Offer Space to Tenant, which terms shall
reflect the fair market rate for such Offer Space as reasonably determined by
Landlord and a market term. Tenant may lease such Offer Space in its entirety
only, under such terms, by providing Landlord with written notice of its
election to lease the Offer Space as aforesaid (such notice, the “Offer Notice
of Exercise”) within fifteen (15) days after the date Tenant receives the Offer
Notice, except that Tenant shall have no such Right of First Offer and Landlord
need not provide Tenant with an Offer Notice, if:

 

(i)

an event of default exists under the Lease, as amended hereby, beyond any
applicable notice and cure period provided in the Lease at the time that
Landlord is required to deliver the Offer Notice hereunder; or

 

(ii)

the Premises, as amended hereby, or any portion thereof, is sublet at the time
Landlord is required to deliver the Offer Notice hereunder; or

5

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

 

(iii)

the Lease, as amended hereby, has been assigned (other than to Assignee pursuant
to this Amendment) prior to the date Landlord is required to deliver the Offer
Notice hereunder; or

 

(iv)

the Tenant is not occupying the Premises, as amended hereby, on the date
Landlord is required to deliver the Offer Notice hereunder; or

 

(v)

the existing tenant in the Offer Space is interested in extending or renewing
its lease for the Offer Space or entering into a new lease for such Offer Space.

(b) The term for the Offer Space shall commence upon the commencement date
stated in the Offer Notice and thereupon such Offer Space shall be considered a
part of the Premises, as amended hereby, provided that all of the terms stated
in the Offer Notice, including the termination date set forth in the Offer
Notice, shall govern Tenant’s leasing of the Offer Space and only to the extent
that they do not conflict with the Offer Notice, the terms and conditions of the
Lease, as amended hereby, shall apply to the Offer Space. Tenant shall pay Base
Rent and the OE Payment for the Offer Space in accordance with the terms and
conditions of the Offer Notice, which terms and conditions shall reflect the
fair market rate for the Offer Space as determined in Landlord’s reasonable
judgment. Notwithstanding the foregoing, if Tenant, in its reasonable judgment,
determines that the rate set forth in Offer Notice does not accurately reflect
the fair market rate for the Offer Space, Tenant shall have the right to provide
Landlord with an Offer Notice of Exercise that is specifically conditioned upon
Landlord’s and Tenant’s agreement on the fair market rate for the Offer Space.
In such event, for a period of fifteen (15) days after the date of Tenant’s
Offer Notice of Exercise, Landlord and Tenant shall work together in good faith
to determine the fair market rate for the Offer Space. If Landlord and Tenant
fail to agree upon the fair market rate within such fifteen (15) day period,
Tenant, by written notice to Landlord (the “Arbitration Notice”) within five (5)
days after the expiration of such fifteen (15) day period, shall have the right
to have the fair market rate determined in accordance with the following
procedures. If Tenant fails to exercise its right to arbitrate, Tenant’s Right
of First Offer shall be deemed to be null and void and of no further force and
effect.

(c) If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within ten (10) days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the fair market rate for the Offer Space (collectively referred to
as the “Estimates”) and shall each select an appraiser or broker (hereinafter,
an “appraiser”) to determine which of the two Estimates most closely reflects
the fair market rate for the Offer Space. Each appraiser so selected shall have
not less than ten (10) years’ experience in the field of commercial real estate
appraisal and/or brokerage. Upon selection, Landlord’s and Tenant’s appraisers
shall work together in good faith to agree upon which of the two Estimates most
closely reflects the fair market rate for the Offer Space. The Estimate chosen
by such appraisers shall be binding on both Landlord and Tenant as the Base Rent
for the Offer Space. If either Landlord or Tenant fails to appoint an appraiser
within the ten (10) day period referred to above, the appraiser appointed by the
other party shall be the sole appraiser for the purposes hereof. If the two
appraisers cannot agree upon which of the two Estimates most closely reflects
the fair market rate within thirty (30) days after their appointment, then,
within ten (10) days after the expiration of such thirty (30) day period, the

6

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

two appraisers shall select a third appraiser meeting the aforementioned
criteria. Once the third appraiser (i.e. arbitrator) has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the arbitrator shall make his determination of which
of the two Estimates most closely reflects the fair market rate and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent for the
Offer Space. The parties shall share equally in the costs of the arbitrator. Any
fees of any appraiser, counsel or experts engaged directly by Landlord or Tenant
shall be borne by the party retaining such appraiser, counsel or expert.

(d) The Offer Space leased by Tenant hereunder shall be accepted by Tenant in
the condition and as-built configuration existing on the earlier of the date
Tenant takes possession of the Offer Space or the date the term for such Offer
Space commences, unless the Offer Notice specifies work to be performed by
Landlord in the Offer Space, in which case Landlord shall perform such work in
the Offer Space as and when set forth in the Offer Notice. If Landlord is
delayed in delivering possession of the Offer Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
the Offer Space shall be postponed until the date Landlord delivers possession
of the Offer Space to Tenant free from occupancy by any party in the condition
set forth in the Offer Notice.

(e) The rights of Tenant hereunder with respect to the Offer Space shall
terminate on the earlier to occur of (i) the expiration of the Term of the
Lease, as extended hereby; (ii) Tenant’s failure to exercise its Right of First
Offer within the fifteen (15) day period provided in paragraph (a) above; and
(iii) the date Landlord was required to deliver to Tenant an Offer Notice if
Tenant had not been in violation of one or more of the conditions set forth in
paragraph (a) above.

(f) If Tenant elects to lease the Offer Space, Landlord and Tenant shall enter
into an amendment (the “Offer Amendment”) adding the Offer Space to the Premises
on the terms set forth in the Offer Notice and reflecting the changes in the
Base Rent, Tenant’s Pro Rata Share, square footage of the Premises, and other
appropriate terms; provided that an otherwise valid exercise of the Right of
First Offer shall be fully effective whether or not the Offer Amendment is
executed. Notwithstanding the foregoing, with respect to Suite 220 only, if (i)
Tenant was entitled to exercise its Right of First Offer, but failed to provide
Landlord with an Office Notice of Exercise within the fifteen (15) day period
provided in paragraph (a) above, and (ii) Landlord does not enter into a lease
for Suite 220 and is not in negotiations with a third party for the lease of
Suite 220 on the date that is one hundred eighty (180) days after Landlord’s
delivery of the Offer Notice, Tenant shall once again have a Right of First
Offer with respect to Suite 220.

(g) Notwithstanding anything herein to the contrary, Tenant’s Right of First
Offer is subject and subordinate to (i) the renewal and/or expansion rights of
any tenant leasing all or any portion of the Offer Space, and (ii) the expansion
rights (whether such rights are designated as a right of first offer, right of
first refusal, expansion option or otherwise) of any tenant of the Building
existing on the date hereof.

(h) Tenant acknowledges that the terms of any Offer Notice delivered by Landlord
are confidential and that the disclosure of such terms to third parties will
cause Landlord immediate

7

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

and irreparable harm. Consequently, Tenant agrees not to discuss, communicate or
transmit such terms to any third parties, except that Tenant may disclose the
terms of any Offer Notice to its employees, contractors, agents, representatives
and consultants who need to know such terms, or as may be required by law or
pursuant to an order of a court of competent jurisdiction. Tenant shall take all
reasonable action to prevent the unauthorized use by or disclosure of such terms
to third parties except as otherwise provided herein. Tenant shall also advise
its employees, contractors, agents, representatives and consultants who may have
knowledge of the terms of any Offer Notice that said terms are deemed
confidential and privileged.

9. Estoppel. Assignee and Assignor each hereby represents, warrants and agrees
that: (i) to Assignee’s and Assignor’s current, actual knowledge, there exists
no breach, default or event of default by Landlord under the Lease, or any event
or condition which, with the giving of notice or passage of time or both, would
constitute a breach, default or event of default by Landlord under the Lease;
(ii) the Lease continues to be a legal, valid and binding agreement and
obligation of Assignor and Assignee; and (iii) to Assignor’s and Assignee’s
current, actual knowledge, neither Assignor nor Assignee has any current offset
or defense to its performance or obligations under the Lease.

10. Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Stream Realty Partners, L.P. (“Landlord’s Broker”) and SkylesBayne (“Tenant’s
Broker”) and that it knows of no other real estate brokers or agents who are or
might be entitled to a commission in connection with this Amendment. Landlord
shall pay a commission to Landlord’s Broker and Tenant’s Broker pursuant to a
separate written agreement entered into between Landlord and such broker. Tenant
agrees to indemnify and hold Landlord harmless from and against any liability or
claim arising with respect to any brokers or agents other than Landlord’s Broker
and Tenant’s Broker claiming a commission by, through, or under Tenant in
connection with this Amendment.

11. No Representations. Landlord and Landlord’s agents have made no
representations, warranties or promises, express or implied, in connection with
this Amendment except as expressly set forth herein and Tenant has not relied on
any representations except as expressly set forth herein.

12. Authority. Assignor and Assignee each represents to Landlord as follows: (i)
Assignor and Assignee are each duly formed and validly existing under the laws
of the State of Delaware, (ii) Assignee is qualified to do business in Texas,
(iii) Assignor and Assignee each has the full right and authority to enter into
this Amendment, and (iv) each person signing this Amendment on behalf of
Assignor and Assignee was and continues to be authorized to do so. Landlord
represents to Assignor and Assignee as follows: (i) Landlord is duly formed and
validly existing under the laws of the State of Delaware, (ii) Landlord is
qualified to do business in Texas, (iii) Landlord has the full right and
authority to enter into this Amendment without the joinder or consent of any
party, including, without limitation, the holder of any mortgage or deed of
trust encumbering the Building, (iv) each person signing this Amendment on
behalf of Landlord was and continues to be authorized to do so, and (v) no party
other than Landlord has an ownership interest in the Premises or a lessor’s
interest in the Lease.

8

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

13. Defined Terms. All defined terms used but not otherwise defined herein shall
have the same meaning assigned to them in the Lease.

14. Ratification of Lease. Except as amended hereby, the Lease shall remain in
full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.

15. Entire Agreement. This Amendment, together with the Lease, contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.

16. Schedules. Each Schedule attached hereto is made a part hereof for all
purposes.

17. Section Headings. The section headings contained in this Amendment are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.

18. Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

19. Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.

20. Governing Law. This Amendment shall be governed by the laws of the State of
Texas.

21. Submission of Amendment Not Offer. The submission by Landlord to Assignor
and Assignee of this Amendment for such party’s consideration shall have no
binding force or effect, shall not constitute an option, and shall not confer
any rights upon Assignor or Assignee or impose any obligations upon Landlord
irrespective of any reliance thereon, change of position or partial performance.
This Amendment is effective and binding on Landlord only upon the execution and
delivery of this Amendment by Landlord, Assignor and Assignee.

[SIGNATURE PAGE FOLLOWS]

 

 

9

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

LANDLORD:

 

BARTON OAKS OFFICE CENTER, LLC,

a Delaware limited liability company

 

By:

 

MIG Real Estate, LLC,

a Delaware limited liability company,

its Manager

 

 

 

By:

 

MIG Real Estate Services, LLC,

a Delaware limited liability company

Its Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lee Burckle                             

 

 

 

 

Name:

 

Lee Burckle                                  

 

 

 

 

Title:

 

Authorized Officer                       

 

ASSIGNOR:

 

AEGLEA DEVELOPMENT COMPANY, INC.,

a Delaware corporation

 

By:

 

/s/ Charles York II                         

 

Name:

 

Charles York II                              

 

Title:

 

CFO                                               

 

 

ASSIGNEE:

 

AEGLEA BIOTHERAPEUTICS, INC.,

a Delaware corporation

 

 

 

 

By:

 

/s/ Charles York II                         

 

Name:

 

Charles York II                              

 

Title:

 

CFO                                               

 

 

 

 

10

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

SCHEDULE 1

EXPANSION SPACE

 

[g20161109053730338342.jpg]

 

 

1-1

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

SCHEDULE 2

PREMISES (i.e. CURRENT PREMISES AND EXPANSION SPACE)

 

[g20161109053730349343.jpg]

 

 

 

2-1

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

SCHEDULE 3

WORK LETTER

1.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to certain improvements to be performed by Landlord in the Premises, as
amended hereby. All improvements described in this Work Letter to be constructed
in and upon the Premises by Landlord are hereinafter referred to as the
“Landlord’s Work.” It is agreed that construction of the Landlord’s Work is
intended to be “turnkey” and will be completed at Landlord’s sole cost and
expense (subject to the terms of Paragraph 3 below), in a good and workmanlike
manner and in compliance with all applicable laws, using Building standard
methods, materials and finishes. Landlord shall enter into a direct contract for
Landlord’s Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Landlord’s Work. Notwithstanding anything to the
contrary set forth herein, in no event shall Landlord be required to perform any
of the Landlord’s Work during any period an uncured default by Tenant exists
under the Lease, as amended hereby.

2.

Landlord and Tenant have approved the scope of the Landlord’s Work as set forth
in the plans prepared by Sixthriver Architects dated June 1, 2016, a copy of
which is attached hereto as Schedule 3-A (the “Plans”). Neither the approval of
the Plans nor the supervision of the Landlord’s Work by Landlord shall
constitute a representation or warranty by Landlord as to the accuracy,
adequacy, sufficiency and propriety of the Plans or the quality of workmanship
or compliance of the Landlord’s Work with applicable law.

3.

If Tenant shall request any revisions to the Plans, Landlord shall have such
revisions to be prepared at Tenant’s sole cost and expense and Tenant shall
reimburse Landlord for the cost of preparing any such revisions to the Plans,
plus any applicable state sales or use tax thereon, within ten (10) Business
Days following Landlord’s written demand therefor. Promptly upon completion of
the revisions, Landlord shall notify Tenant in writing of the increased cost in
the Landlord’s Work, if any, resulting from such revisions to the Plans. Tenant,
within five (5) days following Tenant’s receipt of the increased cost of
Landlord’s Work, shall notify Landlord in writing whether it desires to proceed
with such revisions. In the absence of such written authorization, Landlord
shall have the option to continue work on the Premises, as amended hereby,
disregarding the requested revision. Tenant shall be responsible for any Delay
(hereinafter defined) in completion of the Landlord’s Work resulting from any
revision to the Plans. If such revisions result in an increase in the cost of
Landlord’s Work, such increased costs, plus any applicable state sales or use
tax thereon, together with a construction management fee of 5% of such increase,
shall be payable by Tenant within ten (10) Business Days following Landlord’s
written demand therefor. Notwithstanding anything herein to the contrary, all
revisions to the Plans shall be subject to the approval of Landlord, such
approval not to be unreasonably withheld, conditioned or delayed.

3A-1

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

4.

Following approval of any revisions to the Plans and the payment by Tenant of
the required portion of the cost of preparing any revisions to the Plans and
resulting increase in the cost of the Landlord’s Work, if applicable, Landlord
shall cause the Landlord’s Work to be constructed substantially in accordance
with the approved Plans, so long as no default shall occur under the Lease.
Landlord shall notify Tenant upon substantial completion of the Landlord’s Work.
The phrase “substantial completion” shall mean that the Landlord’s Work has been
completed except for Punch List Items (hereinafter defined).

5.

If Landlord shall be delayed in substantially completing the Landlord’s Work as
a result of the occurrence of any of the following (a “Delay”):

 

(a)

Tenant’s failure to furnish information in accordance with the Work Letter or to
respond to any request by Landlord for any approval or information within any
time period prescribed, or if no time period is prescribed, then within five (5)
days of such request; or

 

(b)

Tenant’s request for materials, finishes or installations that have long lead
times after having first been informed by Landlord that such materials, finishes
or installations will cause a Delay; or

 

(c)

Changes in any plans and specifications requested by Tenant; or

 

(d)

The performance or nonperformance by a person or entity employed by or on behalf
of Tenant in the completion of any work in the Premises, as amended hereby (all
such work and such persons or entities being subject to prior approval of
Landlord); or

 

(e)

Any request by Tenant that Landlord delay the completion of any component of the
Landlord’s Work; or

 

(f)

Any breach or default by Tenant in the performance of Tenant’s obligations under
the Lease, as amended hereby, beyond any applicable notice or cure periods set
forth in the Lease; or

 

(g)

Tenant’s failure to pay any amounts as and when due under this Work Letter; or

 

(h)

Any delay resulting from Tenant’s having taken possession of the Expansion Space
for any reason prior to substantial completion of the Landlord’s Work therein;
or

 

(i)

Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

then, for purposes of determining the Expansion Date, the date of substantial
completion of the Landlord’s Work shall be deemed to be the day that the
Landlord’s Work would have been substantially completed absent any such Delay.
The adjustment of the Expansion Date and, accordingly, the postponement of
Tenant’s obligation to pay Base

3A-2

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

Rent and other sums due under the Lease, as amended hereby, with respect to the
Expansion Space shall be Tenant’s sole remedy which Tenant might otherwise have
against Landlord by reason of any delay in the performance of the Landlord’s
Work. Promptly after the determination of the Expansion Date, Landlord and
Tenant shall enter into a commencement letter setting forth such date. The
commencement letter shall also identify any minor incomplete items of the
Landlord’s Work as reasonably determined by Landlord’s architect (the “Punch
List Items”), which Punch List Items Landlord shall use reasonable efforts to
complete within thirty (30) days following the Expansion Date. Tenant, within
twenty (20) days after receipt thereof from Landlord, shall execute the
commencement letter and return the same to Landlord. In the event of any defects
in the Landlord’s Work reported in writing to Landlord within one hundred (180)
days after the Expansion Date, Landlord shall remedy the same (or cause such
defect to be remedied) as soon as practicable following receipt of Tenant’s
notice.

6.

Tenant acknowledges that the Landlord’s Work may be performed by Landlord in the
Premises, as amended hereby, during Normal Business Hours subsequent to the date
hereof; provided, however, all demolition work shall be performed by Landlord
outside of Normal Business Hours. Landlord and Tenant agree to cooperate with
each other in good faith in order to enable the Landlord’s Work to be performed
in a timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible. Notwithstanding anything contained herein or
in the Lease, as amended hereby, to the contrary, any delay in the completion of
the Landlord’s Work or inconvenience suffered by Tenant during the performance
of the Landlord’s Work shall not subject Landlord to any liability for any loss
or damage resulting therefrom.

7.

This Work Letter shall not be applicable to any additional space added to the
Premises, as amended hereby, at any time or from time to time, whether by any
options under the Lease, as amended hereby, or otherwise, or to any portion of
the Premises, as amended hereby, or any additions to the Premises, as amended
hereby, in the event of a renewal or extension of the Term, as extended hereby,
whether by any options under the Lease, as amended hereby, or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
All capitalized terms used in this Work Letter but not defined herein shall have
the same meanings ascribed to such terms in the Lease, as amended hereby.

 

 

 

3A-3

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

SCHEDULE 3-A

PLANS

 

[g20161109053731332344.jpg]

 

 

3A-1

32036/00600/DOCS/4144422.1

--------------------------------------------------------------------------------

 

 

[g20161109053731345345.jpg]

3A-2

32036/00600/DOCS/4144422.1